STEPHENS, P. J.
This petition for habeas corpus arises as follows: Petitioner was arrested for violation of chapter 339, Statutes of 1923, as amended in 1931, Act 1970, section 2 (Deering’s Gen. Laws, 1931), Deadly Weapons Act (alien carrying weapon), and bound over to superior court for trial. He here claims that the proof of alienage belonged to the corpus delicti, that the only evidence introduced before the magistrate on that subject was as to his own admissions, and that evidence of such extrajudicial statement was improperly received.
*109The facts do not support the contention that the admissions of petitioner were the only evidence of the corpus delicti, and therefore the point made is not before ns.
The writ is discharged and petitioner remanded.
Craig, J., and Desmond, J., pro tem., concurred.